The Honorable Tom Sloan State Representative, 45th District State Capitol, Room 446-N Topeka, Kansas  66612
Dear Representative Sloan:
You ask several related questions concerning the sale of publicly owned intangible property that has a significant identity and value, in particular KANU, KJHK or KKSU radio frequency. You ask whether the Board of Regents would have an obligation (1) to seek legislative approval for such a sale, (2) to provide the Legislature information on the planned disposition of receipts from such a sale, (3) to obtain legislative approval for the terms of such a sale prior to the sale's conclusion, or (4) to obtain legislative approval for the proposed disposition of funds to be gained from such a sale.
In the event of such a contemplated sale, state universities would be guided by K.S.A. 76-725:
  "Subject to the laws of this state and the policies, rules and regulations of the board of regents, the chief executive officer of each state educational institution shall administer the affairs of such institution. . . ."
In our opinion, a publicly owned radio station for which a state university holds the license falls within the "affairs of such institution." A thorough search of Kansas statutes as well as Board of Regents regulations and policies has not disclosed any obligation that would require the Board of Regents or the chief executive officer of regents institutions to seek legislative approval or to notify the Legislature should a sale of such radio station be contemplated or consummated.
The University Attorney for Kansas State University informs us that it would seem appropriate — although not legally required, in his opinion, other than in connection with the budgeting and appropriation process — "that the legislature, or any of its members or committees, be provided with information concerning the planned use of any funds received from such a sale. In the case of KKSU, the 1.5 million dollars received from Morris Communications will be used to mount an agricultural information service and a new K-State radio network."1
Additionally, the University Attorney for Kansas University informs us that while the license issued by the Federal Communications Commission for KANU is signed by and issued to the chancellor, the annual ownership report required by the FCC must include the name, address and occupation of each member of the Board of Regents. Thus, if a sale of KANU were contemplated, the Board of Regents would certainly be notified in advance. He further informs us that while at this time Kansas University owns the building that houses KANU, a future building will be owned by the Kansas University Endowment Association; the radio tower is owned by Kansas University.
The Board of Regents does have policies regarding land transactions, including sale of real property, and intellectual property that potentially could have some bearing, although not in the form of legislative oversight, on any contemplated sale of KANU, KJHK or KKSU.
Sincerely,
                             PHILL KLINE Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
PK:JLM:CN:jm
1 Letter from Richard H. Seaton, University Attorney, Kansas State University, dated February 12, 2003.